Case: 09-20545     Document: 00511050548          Page: 1    Date Filed: 03/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 12, 2010
                                     No. 09-20545
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

RALPH O. DOUGLAS,

                                                   Plaintiff-Appellant

v.

HARRIS COUNTY DISTRICT ATTORNEY; 179TH DISTRICT COURT; TEXAS
COURT OF CRIMINAL APPEALS,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 4:09-CV-580


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
        Ralph O. Douglas, Texas prisoner # 1004998, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 action for failure to state a claim upon which
relief may be granted. He argues that the defendants violated his constitutional
rights by failing to address and rule on all of his state habeas claims. “This court
reviews a district court’s dismissal under Rule 12(b)(6) de novo, accepting all
well-pleaded facts as true and viewing those facts in the light most favorable to


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20545   Document: 00511050548 Page: 2       Date Filed: 03/12/2010
                                No. 09-20545

the plaintiffs.” Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir.
2008) (internal quotation marks omitted).
      Douglas argues that the defendants are not entitled to immunity from
liability because they misused their power and acted contrary to federal and
state law. Douglas has not shown that the defendants’ actions or inactions were
not judicial or prosecutorial in nature or that they were performed in the
complete absence of all jurisdiction. See Malina v. Gonzales, 994 F.2d 1121,
1124 (5th Cir. 1993); see also Imbler v. Pachtman, 424 U.S. 409, 427-28 (1976).
Therefore, the district court did not err in holding that the defendants had
absolute immunity from liability for actions taken in the scope of their judicial
and prosecutorial duties. See Dennis v. Sparks, 449 U.S. 24, 27 (1980); see also
Imbler, 424 U.S. at 427-28.
      Douglas also argues that because he is not challenging the legality of his
convictions or seeking damages for unconstitutional imprisonment, his action is
not barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Douglas fails to
show that the district court erred in determining that his claims are barred by
Heck. See Heck, 512 U.S. at 486-87.
      Douglas’s appeal is without arguable merit and is DISMISSED as
frivolous. See Zarnow v. City of Wichita Falls, Tex., 500 F.3d 401, 407 (5th Cir.
2007). Because at least three of his prior civil actions or appeals have been
dismissed as frivolous and count as strikes under 28 U.S.C. § 1915(g), Douglas
is barred from proceeding in forma pauperis in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he “is under imminent
danger of serious physical injury.”    § 1915(g); see Douglas v. Folsom, No.
9:01-CV-278 (E.D. Tex. Sept. 24, 2003); In re Douglas, No. H-03-1381 (S.D. Tex.
June 13, 2003), aff’d, No. 04-20089 (5th Cir. June 22, 2004)(dismissing appeal
as frivolous); In re Douglas, No. H-03-3955 (S.D. Tex. Oct. 20, 2003); Douglas v.
Cockrell, No. 6:03-CV-102 (E.D. Tex. Dec. 3, 2003). Douglas is WARNED that
any future frivolous filings will subject him to additional sanctions, including

                                       2
   Case: 09-20545    Document: 00511050548 Page: 3         Date Filed: 03/12/2010
                                 No. 09-20545

dismissal, monetary sanctions, and restrictions on his ability to file pleadings in
this court and any court subject to this court’s jurisdiction, as will the failure to
withdraw any pending matters that are frivolous.




                                         3